DETAILED ACTION
This is the Office action based on the 16931275 application filed July 16, 2020, and in response to applicant’s argument/remark filed on July 1, 2022.  Claims 1-22 are currently pending and have been considered below.  Claims 1-14 withdrawn from further consideration	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 15 and 19-21 rejected under U.S.C. 103 as being unpatentable over Wang et al. (U.S. PGPub. No. 20180174830), hereinafter “Wang”, in view of Kim et al. (U.S. PGPub. No. 20050243291), hereinafter “Kim”:--Claims 15, 19, 20: Wang teaches a photolithography process, comprisingforming a photoresist layer 810 on a substrate 802 ([0033], Fig. 8A);exposing the photoresist layer 810 through a mask 812 to modify a portion of the EUV photoresist layer 810 to form a latent image comprising a modified region and an unmodified region ([0034], Fig. 8B);baking the photoresist layer 810;depositing a treatment material comprising a precursor 110 on the photoresist layer 810 by a spin coating process ([0029]), the precursor 110 is selected to react only with the exposed region ([0035], Fig. 8C);removing an excess of the precursor 110 (Step. 510 in Fig. 5);developing the photoresist layer 810 to form a mask comprising the exposed region ([0036], Fig. 8D); thenusing the developed photoresist layer as a mask for etching ([0031]).     Wang fails to teach moving the substrate from the projecting station for the exposing to a deposition station for the depositing the precursor 110.    Kim teaches that a photolithography process may be performed by forming a photoresist layer on a substrate, exposing the photoresist layer to form a pattern , then transporting the substrate to a post-exposure baking chamber for baking, then developing the pattern (Fig. 1-2, [0033-0036]).    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to transport the substrate from the exposing station to a post-exposure baking chamber for the depositing the precursor 110 in the invention of Wang because Kim is silent about the apparatus that is used for the photolithography process, and Kim teaches that such photolithography process would be effectively performed by using such apparatus.--Claims 20, 21: Wang further teaches that the treatment material may comprises one or more of a treatment monomer, a grafting monomer and an etching resistant monomer ([0019]).  Since the treatment material is applied by using spin coating process, treatment material is applied to the substrate while the substrate is spinning.  Effectively, a treatment monomer is continuously applied and an excess removed while a grafting monomer is continuously applied and an excess removed.  This reads on the limitations described in Claims 20 and 21.  
Claims 16-18 rejected under U.S.C. 103 as being unpatentable over Wang in view of Kim as applied to claim 15 above, and further in view of Brunner et al. (U.S. PGPub. No. 20160238939), hereinafter “Brunner”:--Claims 16, 17, 18: Wang modified by Kim teaches the invention as above.  Wang further teaches that the photoresist layer may be a EUV photoresist layer ([0025-0026]), but is silent about the thickness of the photoresist.Brunner teaches that a photoresist layer for EUV lithography may have a thickness 10-40 nm ([0025]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the photoresist layer to a thickness of 10-40 nm because Wang teaches that the photoresist layer may be a EUV photoresist layer, but is silent about the thickness, and Brunner teaches that such thickness would be effective.

 Claim 22 rejected under U.S.C. 103 as being unpatentable over Wang in view of Kim as applied to claim 15 above, and further in view of Avouris et al. (U.S. PGPub. No. 20130107344), hereinafter “Avouris”:--Claim 22: Wang modified by Kim teaches the invention as above.  Wang further teaches using the developed photoresist layer as a mask for etching ([0031]), but is silent about removing the photoresist layer.Avouris teaches that an etching process may comprise etching a substrate through a photoresist etch mask, then selectively removing the photoresist etch mask ([0049]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the etching process taught by Avouris in the invention of Wang because Wang teaches using the developed photoresist layer as a mask for etching but is silent about the etching process, and Avouris teaches that such etching process would be effective.
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713